Opinion by
Kincheloe, J.
The sample consists of 40 cardboard pages or sheets on each of which is pasted or mounted a copy of a woodcut engraving. *422About twelve of these reproductions have printed thereon, in the German language, descriptive subject matter. In addition there are 1)4 pages of index in German. They were found to come clearly within the purview of paragraph 1630 as books printed in languages other than English, but it was held that the fact that they are unbound does not exclude them from the marking provision. Smillie v. United States (11 Ct. Cust. Appls. 199, T. D. 38966), Downing v. United States (140 Fed. 92, T. D. 26518 and 130 Fed. 393, T. D. 25182), and G. A. 5725 (T. D. 25428) cited.